Case 2:19-cv-00090-JRG Document 401 Filed 10/23/20 Page 1 of 13 PageID #: 38173




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION

 PERSONALIZED MEDIA
 COMMUNICATIONS, LLC,
                                              Civil Action No. 2:19-cv-00090-JRG
             Plaintiff,
                                              JURY TRIAL DEMANDED
       v.
                                              FILED UNDER SEAL
 GOOGLE LLC,

             Defendant.


  DEFENDANT GOOGLE LLC’S MOTION TO PERMIT REMOTE TESTIMONY DUE
                           TO COVID-19
Case 2:19-cv-00090-JRG Document 401 Filed 10/23/20 Page 2 of 13 PageID #: 38174

               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER

        Defendant Google LLC (“Google”) respectfully requests the Court permit two of Google’s

 witnesses, Dr. Kannan Ramchandran and Laura Sheridan, to testify remotely.

        Dr. Ramchandran is Google’s invalidity expert;

                                                                       due to COVID-19.        Plaintiff

 Personalized Media Communications, LLC (“PMC”) does not oppose his testifying remotely.

        Mrs. Sheridan is a fact witness on Google’s may call list. Due to COVID-19 she is

 currently



                  . Google is prepared to make reasonable accommodations for Mrs. Sheridan to

 testify remotely from New York. PMC opposes Google’s request for her to appear remotely. PMC

 does not refute the impracticality of Mrs. Sheridan travelling to Marshall, Texas for trial. Instead,

 in the parties’ meet and confer on the issue, PMC stated that it opposes her from appearing

 remotely since

    . While it is a truism that others attending trial will make sacrifices to do so (as is done for any

 trial), PMC has not provided any reason why Mrs. Sheridan’s

                   , are insufficient to permit remote testimony.

        Good cause exists for both witnesses to testify remotely, and other courts have ordered

 remote testimony due to the COVID-19 pandemic. Sunoco Partners Marketing & Terminals L.P.

 v. Powder Springs Logistics, LLC et al., No. 17-1390-LPS-CJB, Dkt. 583 at 3 (D. Del. July 02,

 2020) (Stark, C.J.) (deciding that all witnesses would appear for trial remotely).

                                       LEGAL STANDARD

        “For good cause in compelling circumstances and with appropriate safeguards, the court

 may permit testimony in open court by contemporaneous transmission from a different location.”

 Fed. R. Civ. P. 43(a). The decision to allow testimony by videoconference falls within the Court's


                                                   1
Case 2:19-cv-00090-JRG Document 401 Filed 10/23/20 Page 3 of 13 PageID #: 38175

                 FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER

 discretion. See Thomas v. Anderson, 912 F.3d 971, 977 (7th Cir. 2018) (“[U]nder Rule 43(a), the

 judge has discretion to allow live testimony by video for ‘good cause in compelling circumstances

 and with appropriate safeguards.’”), cert. denied, 140 S.Ct. 533 (2019); Prideaux v. Tyson Foods,

 Inc., 387 F. App’x 474, 479 (5th Cir. 2010). The Court’s discretion is supplemented by its “wide

 latitude in determining the manner in which evidence is to be presented” under the Federal Rules

 of Evidence. Parkhurst v. Belt, 567 F.3d 995, 1002 (8th Cir. 2009) (citing Fed. R. Evid. 611(a)).

                                              ARGUMENT

 I.        GOOD CAUSE EXISTS FOR REMOTE TESTIMONY OF GOOGLE’S
           INVALIDITY EXPERT AND FACT WITNESS

           In normal times, both Dr. Ramchandran and Laura Sheridan would have been available to

 testify in-person. But due to the COVID-19 pandemic, Google currently anticipates that neither

 will be able to do so. COVID-19 can be deadly or life-threatening to even healthy, young

 individuals with no underlying medical conditions, but it is particularly dangerous for vulnerable

 groups,                                            . Google’s invalidity expert, Dr. Ramchandran, is

 a high-risk individual because                                               . This heightened risk is

 plainly “compelling circumstances” for remote testimony. Therefore, Google respectfully requests

 Dr. Ramchandran be allowed to testify remotely, and PMC does not oppose Google’s request.

           Google further requests that Laura Sheridan be permitted to testify remotely, if she is called

 to testify.1 Mrs. Sheridan is Senior Patent Counsel at Google.




           1
           Mrs. Sheridan is designated as a “may call” witness. She was deposed in this case
 (remotely) regarding                                                           . Separately,
 Google has moved to exclude evidence and testimony on this issue. Dkt. 341 at 3-7 (Google
 Motion in Limine No. 4). Thus, the Court’s resolution of Google’s motion in limine is likely to
 impact whether Mr. Sheridan would be called to testify at all.



                                                     2
Case 2:19-cv-00090-JRG Document 401 Filed 10/23/20 Page 4 of 13 PageID #: 38176
Case 2:19-cv-00090-JRG Document 401 Filed 10/23/20 Page 5 of 13 PageID #: 38177

               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


        A.      Mrs. Sheridan’s Situation Constitutes Good Cause Under Rule 43(a)

        The Federal Rules of Civil Procedure set forth the applicable standard regarding whether

 to permit remote testimony: “For good cause in compelling circumstances and with appropriate

 safeguards, the court may permit testimony in open court by contemporaneous transmission from

 a different location.” Fed. R. Civ. P. 43(a). The Advisory Committee Notes to Rule 43 elaborate

 on the “good cause” requirement: “[t]he most persuasive showings of good cause and compelling

 circumstances are likely to arise when a witness is unable to attend trial for unexpected reasons,

 such as accident or illness, but remains able to testify from a different place.” Fed. R. Civ. P. 43(a)

 advisory committee’s note to 1996 amendment (emphasis added).

        Here, Mrs. Sheridan’s situation constitutes good cause.

                 constitute an “unexpected reason[]” for which she is unable to attend trial, directly

 caused by the unprecedented COVID-19 pandemic. Indeed, “with respect to good cause, the

 occurrence of COVID-19—and its impact on the health and safety of the parties and witnesses—

 is undoubtably an ‘unexpected’ occurrence that nevertheless still permits witnesses ‘to testify

 from a different place.’” In re RFC & ResCap Liquidating Tr. Action, 444 F. Supp. 3d 967, 971

 (D. Minn. 2020) (emphasis added) (quoting Fed. R. Civ. P. 43(a) advisory committee’s note to

 1996 amendment).

        Further, the COVID-19 quarantine regulations currently in place in New York constitute

 another hardship Mrs. Sheridan would be forced to endure if she were to attend trial. New York

 state currently has a COVID-19 Travel Advisory which requires that all travelers entering New

 York from certain identified states, including Texas, to quarantine for a period of 14 days. See

 COVID-19          Travel       Advisory,        New         York        State,      available        at

 https://coronavirus.health.ny.gov/covid-19-travel-advisory (last accessed October 19, 2020). As a




                                                   4
Case 2:19-cv-00090-JRG Document 401 Filed 10/23/20 Page 6 of 13 PageID #: 38178

               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER

 result, upon return to New York, Mrs. Sheridan would be forced to undertake a variety of

 procedures to follow the quarantine laws in her home, including:

    •   “The individual must not be in public or otherwise leave the quarters that they have

        identified as suitable for their quarantine.”

    •   “The individual must be situated in separate quarters with a separate bathroom facility for

        each individual or family group. Access to a sink with soap, water, and paper towels is

        necessary. Cleaning supplies (e.g. household cleaning wipes, bleach) must be provided in

        any shared bathroom.”

    •   “The individual must have a way to self-quarantine from household members as soon as

        fever or other symptoms develop, in a separate room(s) with a separate door. Given that an

        exposed person might become ill while sleeping, the exposed person must sleep in a

        separate bedroom from household members.”

    •   “Food must be delivered to the person’s quarters.”

 “Interim Guidance for Quarantine Restrictions on Travelers Arriving in New York State

 Following Out of State Travel,” New York Department of Health, June 24, 2020. These

 restrictions would make it impossible for Mrs. Sheridan to




        Accordingly, there exists good cause to allow Mrs. Sheridan to testify remotely.

        B.      PMC Would Not Be Prejudiced By Remote Testimony

        Another factor courts often examine is whether either side will be prejudiced by the remote

 testimony. Fed. R. Civ. P. 43(a) specifically requires “appropriate safeguards” before a Court may

 order remote testimony. In assessing the safeguards of contemporaneous transmissions, courts



                                                   5
Case 2:19-cv-00090-JRG Document 401 Filed 10/23/20 Page 7 of 13 PageID #: 38179

               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER

 focus on whether the testimony was made in open court, under oath, and whether the opportunity

 for cross examination was available. F.T.C. v. Swedish Match N. Am., Inc., 197 F.R.D. 1, 2 (D.D.C.

 2000) (citing Official Airline Guides, Inc. v. Churchfield Publications, 756 F.Supp. 1393, 1399 n.

 2, aff’d Official Airline Guides, Inc. v. Goss, 6 F.3d 1385 (9th Cir.1993)).

        Here, PMC will not be prejudiced because appropriate safeguards will be in place, as it will

 have ample opportunity to cross-examine Mrs. Sheridan under oath in open court. See Swedish

 Match, 197 F.R.D. at 2 (“[T]he use of live video transmission will not prejudice the defendants

 because adequate safeguards exist to protect the procedure….In the present case, [the witness] will

 testify through live video in open court, under oath, and defendants will have the opportunity to

 cross-examine the witness. The court, therefore, will have ample opportunity to assess the

 credibility of [the witness].”); Lopez v. NTI, LLC, 748 F. Supp. 2d 471, 480 (D. Md. 2010) (“The

 use of videoconferencing for the [witnesses] will not prejudice Defendants. Each of the witnesses

 will testify in open court, under oath, and will face cross-examination. Even if Defendants are

 correct that this case presents complicated issues, the protections of the oath and cross-examination

 will provide them with the tools necessary to resolve those issues.”). Moreover, the jury will still

 be able to analyze Mrs. Sheridan’s demeanor, a key component of the jury trial: “With

 videoconferencing, a jury will also be able to observe the witness’ demeanor and evaluate his

 credibility in the same manner as traditional live testimony.” Lopez, 748 F. Supp. at 480.

        This analysis regarding “appropriate safeguards” has been adopted by courts throughout

 the country. See Jennings v. Bradley, 419 Fed. App’x. 594, 598 (6th Cir. 2011) (safeguards were

 that “[t]he jury could listen to the witnesses and observe their demeanor, [the parties] could

 question them, and the transmission was instantaneous”); Parkhurst, 567 F.3d at 1002 (appropriate

 safeguards met where jury could hear and see the witness live and cross-examination was allowed);




                                                  6
Case 2:19-cv-00090-JRG Document 401 Filed 10/23/20 Page 8 of 13 PageID #: 38180

               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER

 Thornton v. Snyder, 428 F.3d 690, 698–99 (7th Cir. 2005) (appropriate safeguards met where each

 witness testified under oath subject to cross-examination); Scott Timber, Inc. v. U.S., 93 Fed. Cl.

 498, 501 (2010) (emphasizing ability of fact finder to see and hear the witness and also ordering

 that no other person be present with the witness during her testimony to avoid outside influence

 that could alter her answers); Humbert v. O'Malley, 303 F.R.D. 461, 466 (D. Md. 2014) (finding

 no prejudice due to appropriate safeguards); Lopez v. Miller, 915 F. Supp. 2d 373, 396 n.9 (E.D.

 N.Y. 2013) (discussing safeguards taken); Virtual Architecture, Ltd. v. Rick, 2012 WL 388507, *2

 (S.D. N.Y. 2012) (discussing procedures taken to ensure that the jury could see and hear the

 witness and that the “ceremony of trial” was impressed upon the witness).

        PMC may argue that it will be prejudiced because Mrs. Sheridan would have some sort of

 advantage by not being physically present in the courtroom. But “there is no practical difference

 between live testimony and contemporaneous video transmission….The delay experienced in

 video transmission occurs between the question and its transmittal to the witness. The witness,

 however, answers as soon as he hears the question. The delay observed is not therefore a delay

 which permits the witness an advantage he would not have if he were in the courtroom.” Swedish

 Match, 197 F.R.D. at 2. Indeed, PMC agreed to remote depositions for every witness in this case,

 in part because of the same type of “compelling circumstances” that PMC now denies.

        As another potential “safeguard,” Google is prepared to ensure no other attorneys are in

 the room with Mrs. Sheridan during her testimony. One court found this constituted an appropriate

 safeguard for permitting remote testimony: “[a]s a safeguard, no one other than [the witness] shall

 be present in the room during her testimony, to avoid any possible prejudice arising from the

 presence of a representative of one party and not the other during the transmission.” Scott Timber,




                                                 7
Case 2:19-cv-00090-JRG Document 401 Filed 10/23/20 Page 9 of 13 PageID #: 38181

               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER

 93 Fed. Cl. at 501.5

        C.      Remote Trial Testimony Has Been Growing In Acceptance

        In recent years, courts have increasingly approved of remote testimony as technology has

 evolved. See, e.g., Lopez v. NTI, LLC, 748 F. Supp. 2d 471, 480 (D. Md. 2010) (noting increased

 approval as technology has evolved); In re Vioxx Products Liability Litigation, 439 F. Supp. 2d

 640, 642 (E.D. La. 2006) (stating that “there has been an increased trend by federal courts

 allowing and by legal commentators advocating for the use of contemporaneous transmission of

 trial testimony”); Edwards v. Logan, 38 F. Supp. 2d 463, 466–67 (W.D. Va. 1999) (pointing to

 video transmission provisions of the Prisoner Litigation Reform Act of 1995 as illustrating “the

 growing acceptance of video conferencing as an alternative in judicial proceedings”). Google

 understands that this Court recently allowed remote testimony as well. See Optis Wireless

 Technology, LLC et al v. Apple Inc., Case No. 2:19-cv-00066 (E.D. Tex.).

        Accordingly, since good cause exists as described above, the Court should adopt remote

 testimony in this matter for both Mrs. Sheridan and Dr. Ramchandran.

 II.    ALTERNATIVELY, GOOGLE RESPECTFULLY REQUESTS A TRIAL
        DEPOSITION

        If the Court decides to deny remote live testimony from Mrs. Sheridan, then Google

 alternatively respectfully requests the parties be permitted to conduct a trial deposition in this

 matter. For the same reasons indicated above, good cause exists for a trial deposition due to the

 impact of COVID-19 on Mrs. Sheridan’s parental responsibilities. The Court maintains “wide

 latitude in determining the manner in which evidence is to be presented” under the Federal Rules

 of Evidence. Parkhurst, 567 F.3d at 1002 (citing Fed. R. Evid. 611(a)). Accordingly, if the Court


        5
           Google submits it would be appropriate for a single videographer to be in the room
 with each witness to ensure no technological difficulties arise during testimony.


                                                 8
Case 2:19-cv-00090-JRG Document 401 Filed 10/23/20 Page 10 of 13 PageID #: 38182

               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER

 denies remote testimony, the Court should still grant a trial deposition.

        But Google still maintains that live remote testimony would be better than a trial deposition

 as live testimony is preferable for the jurors to adequately assess the witness’s credibility. “The

 court had a greater opportunity to evaluate the credibility of the witnesses through telephone

 testimony than through deposition testimony offered by both parties.” Official Airline, 756 F.Supp.

 at 1399 n. 2. “Indeed, as in Official Airline, the court will have a greater opportunity through the

 use of live video transmission to assess the credibility of the witness than through the use of

 deposition testimony.” Swedish Match, 197 F.R.D. at 2. Accordingly, in order to allow the jury

 the best possible standpoint from which to evaluate Mrs. Sheridan’s credibility, Mrs. Sheridan

 should be permitted to testify live remotely.

        Further, Mrs. Sheridan’s anticipated testimony generally relates to the topic of




           . Her anticipated testimony is purely a rebuttal to potential testimony by PMC witnesses

                                    .

        Even assuming PMC is permitted to provide evidence or testimony on this issue at all,

 which is subject to Google’s motion in limine (Dkt. 341 at 3-7 (Google Motion in Limine No. 4),

 it is unclear what communications PMC will elicit testimony about, or what characterization its

 witnesses may provide. Furthermore, it is unclear what range of communications PMC’s witnesses

 will be allowed to testify about, for example given the lack of personal knowledge of its identified

 witnesses and its 30(b)(6) testimony on the topic of communications between PMC and Google.

 Thus, a video deposition focused on the testimony PMC actually elicits would not be able to occur

 until after PMC’s witnesses testify during trial. Having such a deposition during the trial, to then




                                                  9
Case 2:19-cv-00090-JRG Document 401 Filed 10/23/20 Page 11 of 13 PageID #: 38183

               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER

 be prepared and introduced later, itself would be time consuming and disruptive to both sides.

 Allowing Mrs. Sheridan to appear remotely at trial would not raise those issues.6

        In sum, Google requests that Mrs. Sheridan be permitted to testify live remotely. In the

 alternative, Google requests that the parties be permitted to conduct a remote trial deposition of

 Mrs. Sheridan.

 III.   CONCLUSION

        For the reasons stated herein, Google respectfully requests the Court allow Dr.

 Ramchandran and Laura Sheridan to testify live remotely, or alternatively, via a trial deposition.



  Dated: October 20, 2020                                 Respectfully submitted,

                                                           /s/ Charles K. Verhoeven
                                                           Charles K. Verhoeven
                                                           charlesverhoeven@quinnemanuel.com
                                                           David A. Perlson
                                                           davidperlson@quinnemanuel.com
                                                           Carl G. Anderson
                                                           carlanderson@quinnemanuel.com
                                                           Felipe Corredor
                                                           felipecorredor@quinnemanuel.com
                                                           Mike Trombetta (pro hac vice)
                                                           miketrombetta@quinnemanuel.com
                                                           QUINN EMANUEL URQUHART &
                                                           SULLIVAN, LLP
                                                           50 California Street, 22nd Floor
                                                           San Francisco, CA 94111
                                                           Tel: 415-875-6600
                                                           Fax: 415-875-6700

                                                           Mark Yeh-Kai Tung
                                                           marktung@quinnemanuel.com
                                                           Andrew Bramhall (pro hac vice)
                                                           andrewbramhall@quinnemanuel.com
                                                           Olga Slobodyanyuk (pro hac vice)
                                                           olgaslobodyanyuk@quinnemanuel.com
                                                           555 Twin Dolphin Drive, 5th Floor
        6
            PMC also opposes a trial deposition for Mrs. Sheridan.


                                                 10
Case 2:19-cv-00090-JRG Document 401 Filed 10/23/20 Page 12 of 13 PageID #: 38184

            FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                                              Redwood Shores, CA 94065
                                              Tel : 650-801-5000
                                              Fax: 650-801-5100

                                              Nima Hefazi (pro hac vice)
                                              nimahefazi@quinnemanuel.com
                                              Valerie Lozano (pro hac vice)
                                              valerielozano@quinnemanuel.com
                                              QUINN EMANUEL URQUHART &
                                              SULLIVAN LLP
                                              865 S. Figueroa Street, 10th Floor
                                              Los Angeles, CA 90017
                                              Tel: 213-443-3000
                                              Fax: 213-443-3100

                                              James Mark Mann
                                              mark@themannfirm.com
                                              Gregory Blake Thompson
                                              blake@themannfirm.com
                                              MANN TINDEL & THOMPSON
                                              300 W. Main
                                              Henderson, TX 75652
                                              Tel: 903-657-8540
                                              Fax: 903-657-6003

                                              Attorneys for Google LLC




                                       11
Case 2:19-cv-00090-JRG Document 401 Filed 10/23/20 Page 13 of 13 PageID #: 38185

               FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER


                              CERTIFICATE OF CONFERENCE

        Pursuant to Local Rule CV-7(i), the undersigned hereby certifies that counsel for the parties

 conducted a meet-and-confer regarding this Motion prior to filing. Specifically, on October 19,

 2020 counsel for Google, David Perlson, participated in a telephonic conference with counsel for

 PMC, Arun Subramanian, regarding the issues raised herein but the parties were unable to resolve

 their dispute. Thus, this Motion is opposed.

                                      /s/ Charles K. Verhoeven
                                          Charles K. Verhoeven

              CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL

        Pursuant to Local Rule CV-5(a)(7), the undersigned hereby certifies that this document is

 being filed under seal pursuant to Paragraph 17 of the Protective Order (Dkt. 86).

                                      /s/ Olga Slobodyanyuk
                                        Olga Slobodyanyuk

                                 CERTIFICATE OF SERVICE

        Pursuant to Local Rule CV-5(c), the undersigned hereby certifies that all counsel of record

 who have consented to electronic service are being served with a copy of this document via ECF

 on October 20, 2020.

                                      /s/ Olga Slobodyanyuk
                                         Olga Slobodyanyuk




                                                 1
